
	
		I
		111th CONGRESS
		1st Session
		H. R. 2860
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Murphy of
			 Connecticut (for himself and Mr.
			 Courtney) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a Medicare operated prescription drug plan option to deliver a
		  meaningful drug benefit and lower prescription drug prices under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Drug Savings Through Choice Act of
			 2009.
		2.Establishment of
			 Medicare operated prescription drug plan option
			(a)In
			 generalSubpart 2 of part D of the Social Security Act is amended
			 by inserting after section 1860D–11 (42 U.S.C. 1395w–111) the following new
			 section:
				
					1860D–11A.Medicare operated prescription drug plan
		  option(a)In
				generalNotwithstanding any other provision of this part, for
				each year (beginning with 2010), in addition to any plans offered under section
				1860D–11, the Secretary shall offer a Medicare operated prescription drug plan
				(as defined in subsection (b)) with a service area that consists of the entire
				United States.
						(b)Medicare operated
				prescription drug plan definedFor purposes of this part, the
				term Medicare operated prescription drug plan means a prescription
				drug plan that offers qualified prescription drug coverage and access described
				in section 1860D–2(d) to the prices negotiated under subsection (c)(1). Such
				plan may offer supplemental prescription drug coverage in the same manner as
				other qualified prescription drug coverage offered by other prescription drug
				plans.
						(c)Enhanced
				affordability through negotiations
							(1)In
				generalNotwithstanding section 1860D–11(i), for purposes of
				offering the Medicare operated prescription drug plan under this section, the
				Secretary shall negotiate with pharmaceutical manufacturers with respect to the
				purchase price of such covered part D drugs and shall encourage the use of more
				affordable therapeutic equivalents to the extent such practices do not override
				medical necessity as determined by the prescribing physician.
							(2)Implementation
				of other cost savings strategiesTo the extent practicable and
				consistent with paragraph (1), the Secretary shall implement strategies similar
				to those used by the Department of Veterans Affairs or other Federal purchasers
				of prescription drugs, and other strategies, to reduce the purchase cost of
				covered part D drugs.
							(3)Conditioning use
				of formulariesInsofar as the Medicare operated prescription drug
				plan uses a formulary, such plan shall inform, consistent with section
				1860D–4(a)(3)(B), enrollees of changes in such formulary, including changes in
				covered drugs and the prices of such drugs.
							(4)Savings used to
				fill gaps in prescription drug coverageAny savings to the Medicare operated
				prescription drug plan resulting from actions take under this subsection shall
				be used by the plan to extend coverage under the plan to individuals who have
				reached the initial coverage limit applicable under the plan but who have not
				reached the annual out-of-pocket threshold specified in section
				1860D–2(b)(4)(B).
							(d)Monthly
				premiums
							(1)For qualified
				prescription drug coverage
								(A)Nationally
				uniform monthly beneficiary premiumThe monthly beneficiary
				premium for qualified prescription drug coverage and access to negotiated
				prices described in section 1860D–2(a)(1)(A) to be charged under the Medicare
				operated prescription drug plan shall be uniform nationally.
								(B)Bid based on
				costsThe bid submitted under section 1860D–11(b)(2)(C) for the
				Medicare operated prescription drug plan shall be based on the average monthly
				per capita actuarial cost of offering such plan for the year involved,
				including administrative expenses.
								(2)Supplemental
				prescription drug coverageInsofar as the Medicare operated
				prescription drug plan offers supplemental prescription drug coverage, the
				Secretary shall adjust the amount of the bid submitted under section
				1860D–11(b)(2)(C) (and the premium charged under paragraph (1)) to reflect the
				additional benefits offered under such coverage.
							(e)Open
				enrollmentA part D eligible individual may enroll in the
				Medicare operated prescription drug plan at any
				time.
						.
			(b)No late
			 enrollment penalty for individuals enrolled in Medicare operated prescription
			 drug planSection 1860D–13(b)(2) of such Act (42 U.S.C.
			 1395w–113(b)(2)) is amended by adding at the end the following new sentence:
			 A part D eligible individual described in this paragraph does not
			 include an individual enrolled in the Medicare operated prescription drug plan
			 during the period in which the individual is so enrolled..
			(c)Conforming
			 amendments
				(1)Section
			 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C.
			 1395w–101(b)(1)(B)(iii)) is amended by inserting and section
			 1860D–11A(e) after paragraphs (2) and (3) of this
			 subsection.
				(2)Section
			 1860D–2(b)(3)(A) of such Act (42 U.S.C. 1395w–102(b)(3)(A)) is amended by
			 inserting and section 1860D–11A(c)(4) after paragraph
			 (4).
				(3)Section 1860D–3(a)
			 of such Act (42 U.S.C. 1395w–103(a)) is amended by adding at the end the
			 following new paragraph:
					
						(4)Availability of
				the Medicare operated prescription drug plan
							(A)In
				generalThe Medicare operated prescription drug plan shall be
				offered nationally in accordance with section 1860D–11A.
							(B)Relationship to
				other plans
								(i)In
				generalSubject to clause (ii), the Medicare operated
				prescription drug plan shall be offered in addition to any qualifying plan or
				fallback prescription drug plan offered in a PDP region and shall not be
				considered to be such a plan for purposes of meeting the requirements of this
				subsection.
								(ii)Designation as a
				fallback planNotwithstanding any other provision of this part,
				the Secretary may designate the Medicare operated prescription drug plan as the
				fallback prescription drug plan for any fallback service area (as defined in
				section 1860D–11(g)(3)) determined to be appropriate by the
				Secretary.
								.
				(4)Section
			 1860D–13(c)(3) of such Act (42 U.S.C. 1395w–113(c)(3)) is amended—
					(A)in the heading, by
			 inserting and the Medicare
			 operated prescription drug plan after
			 Fallback
			 plans; and
					(B)by inserting
			 or the Medicare operated prescription drug plan after a
			 fallback prescription drug plan.
					(5)Section
			 1860D–16(b)(1) of such Act (42 U.S.C.1395w–116(b)(1)) is amended—
					(A)in subparagraph
			 (C), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(E)payments for
				expenses incurred with respect to the operation of the Medicare operated
				prescription drug plan under section
				1860D–11A.
							.
					(6)Section
			 1860D–41(a) of such Act (42 U.S.C. 1395w–151(a)) is amended by adding at the
			 end the following new paragraph:
					
						(19)Medicare
				operated prescription drug planThe term Medicare operated
				prescription drug plan has the meaning given such term in section
				1860D–11A(b).
						.
				
